TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-02-00223-CV



                                  In the Interest of K.A.G., Appellant


       FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT
             NO. 99-FL-420, HONORABLE DULCE MADRIGAL, JUDGE PRESIDING



                 On November 9, 2001, the district court signed its final order establishing the parent-child

relationship, appointing conservators, and setting child support. Jacinto Solis, who by his answer admitted

paternity and was adjudicated the child=s father, filed a timely motion for new trial. Accordingly, his notice

of appeal was due February 7, 2002. See Tex. R. Civ. P. 26.1(a)(1). Any motion for extension, express

or implied,1 was due February 22, 2002. See Tex. R. App. P. 26.3. On March 29, 2002, the clerk of this

Court received a document labeled AMotion for Extension of Time to File Appeal Record and Motion for

Extension of Time to File Appellant=s Brief.@ Attached to the motion was an affidavit of indigence. See

generally Tex. R. App. P. 20. As neither this Court nor the trial court had ever received a notice of

appeal, the clerk of this Court considered the document as a notice of appeal. However, that notice was

untimely. Even the apparent date of its preparation,2 March 1, 2002, is too late to confer jurisdiction on this




   1
      See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (receipt of document within fifteen-day
period to file motion for extension implies motion for extension of time to file that document).
   2
     Soliz is an inmate proceeding pro se. Even if we were to allow for possible problems in mailing the
document, the preparation date itself is too late.
Court. See Tex. R. App. P. 2 (may not alter time for perfecting appeal in civil case). Accordingly, we

dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                                __________________________________________

                                                Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: May 16, 2002

Do Not Publish




                                                   2